Marshall, J.
The language of the lease on which the question here presented arises is as follows: “ In ease the lessor should, during the term of this lease, rent any office on either the Wisconsin or Jefferson street front at a less rate than now demanded, to wit, one dollar per square foot on the Jefferson street front, one dollar and twenty-five cents per square foot on the Wisconsin street front, and one dollar and fifty cents per square foot on corner rooms located on the corner of Wisconsin and Jefferson streets, . . . such reduction shall also be made to the lessee for the term of this lease, but . . . this agreement shall not apply to any rooms not specially mentioned.” Appellant had a corner room. The question is whether, under the above provision, he was entitled to a reduction in the rent of such corner room because a Wisconsin street room, in the class rated at $1.25 per square foot, was rented at a less rate, conceding that it was so rented. Appellant invokes the familiar rule that a contract should be so construed, if possible, as to give effect to all its parts, and contends that, unless the reduction of the rent charged for a room in the $1.25"class calls for a corresponding reduction in the rent of the corner room, the contingency mentioned, upon the happening of which the rent of such corner room would be reduced, could never happen, as he had no other room fronting on Wisconsin street. But, as we read the lease, another rule,'quite as well established as the one invoked by counsel, applies; i. e. that, where the language is plain and unmistakable, there is no room to apply the rules for judicial construction. The language of the lease under consideration appears to clearly mention three classes of rooms, and to provide that if, subsequent to the date of the lease, the lessor should rent a room belonging to one class at a less rate than that charged to the lessee, such lessee should be entitled to a corresponding reduction in any similar room covered by his lease. The last words of the clause are significant: “ The provision in regard to the reduction of rent shall apply *179only to rooms specially mentioned.” That was intended unmistakably to emphasize what precedes it, that the reduction of the rent of a room in one class should not affect the rent of any room covered by the lease not strictly in such class. The foregoing requires an affirmance of the judgment whether there was in fact a reduction of the rent of a "Wisconsin street room or not.
By ilie Court.— Judgment affirmed.